DETAILED ACTION
Claims 1-20 are pending in the application and claims 1-20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS Considered
The information disclosure statement (IDS) submitted on 8/14/2020, 10/22/2020, 11/23/2020, 2/12/2021, 5/4/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-6, 8, 9, 12, 13, 15-17, 19, and 20 are/is rejected under 35 U.S.C. 103 as being unpatentable over Guerin et al. US2015/0067088 in view of Kassko et al. US2015/0213109 in view of Haimovitch US2013/0297697 in view of Parayatham et al. US2019/0050429 in view of Jenkins Jr. US6496830
Regarding claim 1, Guerin teaches: storing a plurality of first key entries in a first key data store located at a first location, each first key entry of the plurality of first key entries comprising a corresponding first key having an object identifier (Guerin see paragraph 0067 0068 client side hashmap with key and values where client side reads on first location, hashmap reads on key data store, key used to look up records reads on object identifier)
a corresponding first data instance associated with the corresponding first key (Guerin see paragraph 0013 0065 key associated with record where records reads on data instance)
storing a plurality of second key entries in a second key data store located at a second location, each second key entry of the plurality of second key entries comprising a corresponding second key having an object identifier (Guerin see paragraph 0031 server side hashmap with key and values where server side reads on second location, hashmap reads on key data store, key used to look up records reads on object identifier)
(Guerin see paragraph 0013 0065 keys associated with record where plural nature of keys corresponding to records reads on second)
replicating a set of the first key entries from the first key data store to the second key data store; and (Guerin see paragraph 0113 client performs write operation on server where writing key value from client to server reads on replicating)
inserting each first key entry from the set of the first key entries into the second key data store based on the set of the first key entries being interwoven with the plurality of second key entries upon insertion to form a plurality of interwoven ordered key entries in the second key data store (Guerin see paragraphs 0117 0118 upon receiving update request server locates slots in hashmap for key passed by client where hashmap including server side key value pairs and newly inserted key value pairs coexisting with previous already existing key value pairs reads on interweaving)
Guerin does not distinctly disclose: an inverse timestamp, and a source identifier identifying a requester of an associated storage operation represented by that first key entry
inverse timestamp, and a source identifier identifying a requester of an associated storage operation represented by that second key entry
inserting each key entry based on a key read operation of the first key included in that first key entry
each key read operation reads the first key entry to determine, without reference to the first data instance, a position 
However, Kassko teaches: inverse timestamp

(Kassko see paragraph 0062 in key value stores, data string suffixes are appended to keys such as "delivery_by_day:nike:2012-01-01" where by day 2012-01-01 reads on inverse time stamp)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a key value store system as taught by Guerin to include timestamp information as taught by Kassko for the predictable result of more efficiently storing data.
Further, the combination of Guerin and Kassko does not appear to distinctly disclose: and a source identifier identifying a requester of an associated storage operation represented by that first key entry
a source identifier identifying a requester of an associated storage operation represented by that second key entry
inserting each key entry based on a key read operation of the first key included in that first key entry
each key read operation reads the first key entry to determine, without reference to the first data instance, a position 
However, Haimovitch teaches: and a source identifier identifying a requester of an associated storage operation represented by that first key entry (Haimovitch see paragraph 0160 story created by consumer or user a suffix may be added to timestamp such as [timestamp] via blackberry or [timestamp] via apple.com where the suffix appended to the timestamp such as blackberry or apple.com reads on source identifier, creating a story reads on operation and appending to a timestamp which is modified by Kassko to be appended to a key reads on representing by key entry)
a source identifier identifying a requester of an associated storage operation represented by that second key entry (Haimovitch see paragraph 0160 story created by consumer or user a suffix may be added to timestamp such as [timestamp] via blackberry or [timestamp] via apple.com where the suffix appended to the timestamp such as blackberry or apple.com reads on source identifier, creating a story reads on operation and appending to a timestamp which is modified by Kassko to be appended to a key reads on representing by key entry, multiple examples and nature of this embodiment shows a plurality of situations where suffixes are appended to timestamp which reads on second entry)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a key value store system as taught by Guerin as modified to include appending suffixes to timestamps taught by Haimovitch for the predictable result of more efficiently storing and organizing data.
	Guerin as modified does not teach: inserting each key entry based on a key read operation of the first key included in that first key entry
each key read operation reads the first key entry to determine, without reference to the first data instance, a position 
However, Parayatham teaches: inserting each key entry based on a key read operation of the first key included in that first key entry 
Each key read operation reads the first key entry (Parayatham see paragraphs 0119-0128 read key value pair and add key to list)
Guerin as modified to include reading of key value pairs as taught by Parayatham for the predictable result of more efficiently storing and organizing keys in lists.
Guerin as modified does not teach: determine, without reference to the first data instance, a position 
However, Jenkins teaches: determine, without reference to the first data instance, a position (Jenkins see col 16 lines 57-67 col 17 lines 1-17 keys to be inserted into an index based on values of the keys then sorting the keys within the index, insertion without mentioning a data instance reads on without reference to data instance)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a key value store system as taught by Guerin as modified to include inserting keys based on values as taught by Jenkins for the predictable result of more efficiently storing and organizing keys in lists.
Regarding claim 2, Guerin as modified teaches: determining that the object identifier included in the particular first key entry respectively match the object identifier included in a particular second key entry in the plurality of second key entries; (Guerin see paragraph 0111 keys match in client side record and server side record)
determining a position of the particular first key entry with respect to the particular second key entry in the second key data store (Guerin see paragraph 0117 server locates slot for the key if keys match where slot reads on position)
(Kassko see paragraph 0062 in key value stores, data string suffixes are appended to keys such as "delivery_by_day:nike:2012-01-01" where by day 2012-01-01 reads on inverse time stamp)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a key value store system as taught by Guerin to include timestamp information as taught by Kassko for the predictable result of more efficiently storing data.
based on the source identifier of the corresponding first key included in the particular first key entry and the source identifier of the corresponding second key included in the particular second key entry (Haimovitch see paragraph 0160 story created by consumer or user a suffix may be added to timestamp such as [timestamp] via blackberry or [timestamp] via apple.com where the suffix appended to the timestamp such as blackberry or apple.com reads on source identifier, creating a story reads on operation and appending to a timestamp which is modified by Kassko to be appended to a key reads on representing by key entry, multiple examples and nature of this embodiment shows a plurality of situations where suffixes are appended to timestamp which reads on second entry)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a key value store system as taught by Guerin as modified to include appending suffixes to timestamps taught by Haimovitch for the predictable result of more efficiently storing and organizing data.
Regarding claim 4, Guerin as modified teaches: replicating the set of the first key entries from the first key data store to the second key data store is executed responsive to receiving a request to synchronize the first key data store with the second key data store. (Guerin see paragraph 0113 client performs write operation on server in response to update operation where update reads on synchronization)
Regarding claim 5, Guerin as modified teaches: appended as a suffix to the inverse timestamp; and (Kassko see paragraph 0062 in key value stores, data string suffixes are appended to keys such as "delivery_by_day:nike:2012-01-01" where by day 2012-01-01 reads on inverse time stamp)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a key value store system as taught by Guerin to include timestamp information as taught by Kassko for the predictable result of more efficiently storing data.
in each corresponding first key, the source identifier is appended
in each corresponding second key, the source identifier is appended (Haimovitch see paragraph 0160 story created by consumer or user a suffix may be added to timestamp such as [timestamp] via blackberry or [timestamp] via apple.com where the suffix appended to the timestamp such as blackberry or apple.com reads on source identifier, creating a story reads on operation and appending to a timestamp which is modified by Kassko to be appended to a key reads on representing by key entry, multiple examples and nature of this embodiment shows a plurality of situations where suffixes are appended to timestamp which reads on second entry)
Guerin as modified to include appending suffixes to timestamps taught by Haimovitch for the predictable result of more efficiently storing and organizing data.
Regarding claim 6, Guerin as modified teaches: wherein inserting each first key entry from the set of the first key entries into the second key data store maintains a relative order of each second key entry of the plurality of second key entries after insertion of the set of the first key entries into the second key data store. (Guerin see paragraph 0117 server locates slot for the key if keys match where insertion based on a matching key slot into hashmap reads on relative order being maintained)
Regarding claim 8, Guerin as modified teaches: determining to garbage collect a particular interwoven key entry in the plurality of interwoven ordered key entries based on the object identifier of the particular interwoven key entry (Guerin see paragraphs 0131 0140 delete operation using key in hashmap and using garbage collection as method of deleting records)
the inverse timestamp (Kassko see paragraph 0062 in key value stores, data string suffixes are appended to keys such as "delivery_by_day:nike:2012-01-01" where by day 2012-01-01 reads on inverse time stamp)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a key value store system as taught by Guerin to include timestamp information as taught by Kassko for the predictable result of more efficiently storing data.
(Haimovitch see paragraph 0160 story created by consumer or user a suffix may be added to timestamp such as [timestamp] via blackberry or [timestamp] via apple.com where the suffix appended to the timestamp such as blackberry or apple.com reads on source identifier, creating a story reads on operation and appending to a timestamp which is modified by Kassko to be appended to a key reads on representing by key entry)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a key value store system as taught by Guerin as modified to include appending suffixes to timestamps taught by Haimovitch for the predictable result of more efficiently storing and organizing data.
Regarding claim 9, Guerin as modified teaches: determining that a particular interwoven key entry in the plurality of interwoven ordered key entries is a most-recent key entry for a particular object identifier based on a corresponding key of the particular interwoven key entry; and 
retaining the particular interwoven key entry (Guerin see paragraphs 0131 0140 0146 delete operation using key in hashmap and using garbage collection as method of deleting records based on least recently used algorithm where deleting based on LCU algorithm reads on retaining most recent key entry)
Regarding claims 12, 13, 15-17, 19, and 20, note the rejection of claims 1, 2, 4-6, 8, and 9. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claim(s) 3 and 14 are/is rejected under 35 U.S.C. 103 as being unpatentable over Guerin et al. US2015/0067088 in view of Kassko et al. US2015/0213109 in view of Haimovitch US2013/0297697 in view of in view of Parayatham et al. US2019/0050429 in view of Jenkins Jr. US6496830 and in further view of Binder et al. US2017/0206231
Regarding claim 3, Guerin does not teach: wherein the position of the particular first key entry is one of: immediately after the particular second key entry in the second key data store and immediately before the particular second key entry in the second key data store
However, Binder teaches: wherein the position of the particular first key entry is one of: immediately after the particular second key entry in the second key data store and immediately before the particular second key entry in the second key data store (Binder see paragraph 0107 updating a hashmap where updated key is mapped to the address of the next node)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a key value store system as taught by Guerin as modified to include updating a hashmap as taught by Binder for the predictable result of more efficiently storing and organizing data.
Regarding claim 14, see rejection of claim 3
Claim(s) 7 and 18 are/is rejected under 35 U.S.C. 103 as being unpatentable over Guerin et al. US2015/0067088 in view of Kassko et al. US2015/0213109 in view of Haimovitch US2013/0297697 in view of in view of Parayatham et al. US2019/0050429 Jenkins Jr. US6496830 and in further view of Cheru et al. US2017/0185625
Regarding claim 7, Guerin as modified teaches: plurality of interwoven key entries using object identifiers from corresponding keys of the plurality of interwoven ordered key entries (Guerin see paragraph 0067 0068 client side hashmap with key and values where client side reads on first location, hashmap reads on key data store, key used to look up records reads on object identifier)
inverse timestamps, and (Kassko see paragraph 0062 in key value stores, data string suffixes are appended to keys such as "delivery_by_day:nike:2012-01-01" where by day 2012-01-01 reads on inverse time stamp)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a key value store system as taught by Guerin to include timestamp information as taught by Kassko for the predictable result of more efficiently storing data.
source identifiers (Haimovitch see paragraph 0160 suffix appended to the timestamp reads on source identifier)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a key value store system as taught by Guerin as modified to include appending suffixes to timestamps taught by Haimovitch for the predictable result of more efficiently storing and organizing data.
Guerin as modified does not teach: ordered key entries is ordered alphanumerically
	However, Cheru teaches: ordered key entries is ordered alphanumerically (Cheru see paragraph 0083 alphanumeric order for keys in key value store)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a key value store system as taught by Guerin as Cheru for the predictable result of more efficiently storing and organizing data.
	Regarding claim 18, see rejection of claim 7.
Claim(s) 10 are/is rejected under 35 U.S.C. 103 as being unpatentable over Guerin et al. US2015/0067088 in view of Kassko et al. US2015/0213109 in view of Haimovitch US2013/0297697 in view of in view of Parayatham et al. US2019/0050429 in view of Jenkins Jr. US6496830 and in further view of Vansa US2018/0225051
Regarding claim 10, Guerin as modified teaches: determining that a particular interwoven key entry in the plurality of interwoven ordered key entries is not a most-recent key entry for a particular object identifier based on a corresponding key of the particular interwoven key entry; (Guerin see paragraph 0146 free up hashmap using least recently used algorithm where LRU algorithm reads on not most recent)
garbage collecting the particular interwoven key entry.  (Guerin see paragraphs 0131 0140 delete operation using key in hashmap and using garbage collection as method of deleting records)
Guerin as modified does not teach: determining that a source identifier in the corresponding key of the particular interwoven key entry matches the source identifier of the corresponding key of a most-recent key entry associated with the particular object identifier in the plurality of interwoven ordered key entries;
	However, Vansa teaches: determining that a source identifier in the corresponding key of the particular interwoven key entry matches the source identifier of the corresponding key of a most-recent key entry associated with the particular object identifier in the plurality of (Vansa see paragraph 0021 determine most recent value for key value pair where determination taught by Vansa reads on determination of most recent key entry)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a key value store system as taught by Guerin as modified to include a most recent key value pair as taught by Vansa for the predictable result of more efficiently storing and organizing data.
Claim(s) 11 are/is rejected under 35 U.S.C. 103 as being unpatentable over Guerin et al. US2015/0067088 in view of Kassko et al. US2015/0213109 in view of Haimovitch US2013/0297697 in view of in view of Parayatham et al. US2019/0050429 in view of Jenkins Jr. US6496830 and in further view of Papapanagiotou US2017/0193031
Regarding claim 11, Guerin as modified teaches: determining that a particular interwoven key entry from the plurality of interwoven ordered key entries is not a most-recent key entry for a particular object identifier based on a corresponding key of the particular interwoven key entry; (Guerin see paragraph 0146 free up hashmap using least recently used algorithm where LRU algorithm reads on not most recent)
determining that a source identifier in the corresponding key of the particular interwoven key entry does not match a source identifier of the corresponding key of a most-recent key entry associated with the particular object identifier in the plurality of interwoven ordered key entries; (Guerin see paragraph 0146 free up hashmap using least recently used algorithm where LRU algorithm reads on not most recent)
(Guerin see paragraph 0146 free up hashmap using least recently used algorithm where LRU algorithm reads on not most recent)
Guerin as modified does not teach: selecting a resolution action based on a difference between a first inverse timestamp associated with the most-recent key entry and a second inverse timestamp associated with the particular interwoven key entry
	However, Papapanagiotou teaches: selecting a resolution action based on a difference between a first inverse timestamp associated with the most-recent key entry and a second inverse timestamp associated with the particular interwoven key entry (Papapanagiotou see paragraph 0064 compare most recent timestamps in in key value implementation to determine most recent time stamped data where this determination reads on selecting a resolution and comparing reads on difference)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a key value store system as taught by Guerin as modified to include a comparing timestamps as taught by Papapanagiotou for the predictable result of more efficiently storing and organizing data.




Response to Arguments
Applicant’s argument: 112 rejection should be withdrawn in light of amendments
Examiner’s response: Applicant’s argument is considered and the 112 rejection is withdrawn. 
	
	Applicant’s argument: Prior art of record does not teach newly amended claims regarding the key read operation.
	Examiner’s response: Applicant’s argument is moot as newly amended claims are responded to in the above rejection. Examiner also notes that many of the applicant’s points about prior art not teaching the key read operation is particularly not persuasive in that not details in regards to how the different components appended to the keys are used in the inserting steps. 










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN S LIN/Examiner, Art Unit 2153